Exhibit 10.2

Final Execution Copy

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is dated effective as of April 5, 2016, by and between
THE FEMALE HEALTH COMPANY, a Wisconsin corporation (the “Company”), and MICHELE
GRECO (the “Executive”).

RECITALS

A. Concurrently with the execution of this Agreement, the Company, Badger
Acquisition Sub, Inc., a Delaware corporation and wholly-owned subsidiary of the
Company (“FHC Delaware Sub”), Blue Hen Acquisition, Inc., a Delaware corporation
and wholly-owned subsidiary of the Company (“APP Merger Sub”), and Aspen Park
Pharmaceuticals, Inc., a Delaware corporation (“APP”), have entered into an
Agreement and Plan of Merger (as the same may be amended from time to time, the
“Merger Agreement”), providing for, among other things, the merger of the
Company with and into FHC Delaware Sub (the “Reincorporation Merger”) with FHC
Delaware Sub continuing as the surviving corporation (“FHC Delaware”), and the
merger of APP Merger Sub with and into APP (the “APP Merger” and together with
the Reincorporation Merger, the “Mergers”) pursuant to the terms and conditions
of the Merger Agreement.

B. The Executive and the Company are parties to that certain Change of Control
Agreement dated November 9, 2012 (the “Change of Control Agreement”).

C. From and after the Effective Date (as defined below), the Company desires to
terminate the Change of Control Agreement and employ the Executive on the terms
and conditions set forth herein, and the Executive desires to terminate the
Change of Control Agreement and to be employed by the Company on the terms and
conditions set forth herein.

AGREEMENTS

In consideration of the recitals and the mutual covenants and agreements set
forth in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

1. Definitions. For the sole and exclusive purposes of this Agreement, the
following terms have the following meanings:

“Affiliate” of any person or entity means another person or entity that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such first person or entity, where “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a person or entity, whether through
the ownership of voting securities, by contract, as trustee or executor, or
otherwise.

“Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

“Bonus Payout Amount” means $141,300, which is two multiplied by the amount of
the bonus paid to the Executive with respect to the year ended September 30,
2015.

“Cause” means any of the following:

(a) the Executive’s willful failure to perform her duties (other than any such
failure resulting from incapacity due to physical or mental illness);

(b) the Executive’s willful failure to comply with any valid and legal directive
of the Board or the Chief Executive Officer;

(c) the Executive’s conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude, dishonesty or fraud;

(d) action taken by Executive intentionally to harm the Company;

(e) the Executive’s willful misconduct, gross insubordination, fraud,
misappropriation, theft, embezzlement, gross negligence, self-dealing,
dishonesty, or breach of fiduciary duty;

(f) the Executive’s misuse or intentional damage of property belonging to the
Company, as well as disclosure of confidential, trade secret or proprietary
information; or

(g) any material, uncured violation by the Executive of any written Company
policy or any provision of this Agreement.

“Code” means Internal Revenue Code of 1986, as amended.

“Date of Termination” means (a) if the Executive’s employment is terminated by
the Company for Cause, or by the Executive for Good Reason, the date of receipt
of the Notice of Termination (as defined in Section 4(d)) or any later date
specified therein, as the case may be, (b) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, and (c) if the Executive’s employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Executive or the Disability Effective Date (as defined in Section 4(a)), as
the case may be.

“Disability” means the Executive is permanently incapacitated because of
physical or mental disability. The Executive shall be considered permanently
incapacitated whenever the Executive, with or without reasonable accommodations,
is unable because of physical or mental disability to perform the Executive’s
essential job functions. A determination of Disability shall be made in
accordance with the standards of the Americans With Disabilities Act and
applicable state disability law. The Company will comply with its obligations
under state and federal disability law in interpreting this definition.

“Effective Date” means date of the closing of the Mergers provided for in the
Merger Agreement.

 

2



--------------------------------------------------------------------------------

“Good Reason” means any of the following:

(a) a material diminution of the Executive’s authority, duties or
responsibilities as described in Section 3(a) of this Agreement;

(b) a reduction in the Executive’s Base Salary;

(c) the Company’s requiring the Executive to be based at any office or location
not in the Chicago, Illinois metropolitan area without the Executive’s consent;
or

(d) the Company’s material breach of this Agreement unless remedied by the
Company promptly after receipt of written notice thereof given by the Executive.

2. Employment Period. The Executive’s employment hereunder shall be effective as
of the Effective Date and shall continue until the third anniversary thereof
(the “Initial Period”), unless terminated earlier pursuant to Section 4 of this
Agreement; provided that, on such third anniversary of the Effective Date and
each annual anniversary thereafter (such date and each annual anniversary
thereof, a “Renewal Date”), this Agreement shall be deemed to be automatically
extended, upon the same terms and conditions, for successive periods of one
year, unless either party provides written notice of its intention not to extend
the term of this Agreement at least 90 days’ prior to the applicable Renewal
Date. If the Mergers are consummated and the Executive’s employment becomes
effective on the Effective Date, the Change of Control Agreement shall terminate
and be of no force and effect, and neither the Company nor the Executive shall
have any further rights or obligations under the Change of Control Agreement. If
the Merger Agreement terminates for any reason before the Mergers become
effective, all of the provisions of this Agreement will terminate and there will
be no liability of any kind under this Agreement and the Change of Control
Agreement shall be in effect from and after the date of such termination of the
Merger Agreement. The period during which the Executive is employed by the
Company hereunder is hereinafter referred to as the “Employment Period.”

3. Terms of Employment.

(a) Position. During the Employment Period, the Executive shall serve in a
senior financial or accounting position for the Company which will include
responsibility for the accounting and financial reporting relating to the
Company’s historical female condom business, whether such business is designated
as a separate division of the Company or otherwise. The Executive shall report
to the Company’s Chief Executive Officer and/or the Company’s Chief Financial
Officer (if the Executive is not assigned to the position of Chief Financial
Officer). The Executive shall have such title as is assigned by the Board
consistent with the Executive’s assigned duties, authority and responsibility
described herein. The Executive shall also serve, if requested, as an officer of
any Affiliate of the Company for no additional compensation.

(b) Duties. During the Employment Period, the Executive shall devote
substantially all of Executive’s business time and attention to the performance
of the Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the Board.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Executive will be permitted to (i) with the
prior written consent of the Board (which consent will not be unreasonably
withheld), act or serve as a director, trustee, committee member or principal of
any type of business, civic or charitable organization, and (ii) purchase or own
less than five percent of the securities of any corporation; provided that, such
ownership represents a passive investment and that the Executive is not a
controlling person of, or a member of a group that controls, such corporation;
provided further that, the activities described in clauses (i) and (ii) do not
interfere with the performance of the Executive’s duties and responsibilities to
the Company as provided hereunder, including, but not limited to, the
obligations set forth in Section 3(a) hereof.

(c) Place of Performance. The principal place of Executive’s employment shall be
the Company’s office located in Chicago, Illinois; provided that, the Executive
may be required to travel on Company business during the Employment Period.

(d) Compensation.

(i) Base Salary. During the Employment Period, the Company shall pay the
Executive an annual rate of base salary of $217,435.59 (“Annual Base Salary”) in
periodic installments in accordance with the Company’s customary payroll
practices, but no less frequently than monthly.

(ii) Annual Bonus. For each fiscal year of the Employment Period, the Executive
shall be eligible to receive an annual bonus (the “Annual Bonus”). However, the
decision to provide any Annual Bonus and the amount and terms of any Annual
Bonus shall be in the sole and absolute discretion of the Board or the
Compensation Committee of the Board (the “Compensation Committee”). The Annual
Bonus will be subject to the terms of the Company annual bonus plan under which
it is granted, and in order to be eligible to receive an Annual Bonus, the
Executive must be employed by the Company on the date that Annual Bonuses are
paid. The Annual Bonus will be paid no later than two and one-half (2.5) months
after the end of the Company fiscal year for which it was earned, unless the
Executive shall elect to defer the receipt of such Annual Bonus.

(iii) Equity Awards. During the Employment Period, the Executive shall be
eligible to participate in the Company’s equity incentive plan then in effect,
as determined by the Board or the Compensation Committee, in its discretion.

(iv) Fringe Benefits and Perquisites. During the Employment Period, the
Executive shall be entitled to fringe benefits and perquisites consistent with
the practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company.

(v) Employee Benefits. During the Employment Period, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plans

 

4



--------------------------------------------------------------------------------

at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law. Notwithstanding anything in this Agreement to
the contrary, Executive shall be entitled to no less than 4 weeks’ paid vacation
days per calendar year (prorated for partial years) in accordance with the
Company’s vacation policies, as in effect from time to time.

(vi) Business Expenses. The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.

(vii) Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement).

4. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that a Disability of the Executive has occurred
during the Employment Period, it may give to the Executive written notice in
accordance with Section 11(b) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the
30 days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason, provided Executive gives the Company written notice of such
Good Reason within 60 days of the occurrence of the Good Reason event, and 30
days to cure such Good Reason if cure is reasonably possible. If after such
30-day period the Company has not cured such Good Reason, the Executive may
terminate her employment hereunder for Good Reason.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the

 

5



--------------------------------------------------------------------------------

Executive’s employment under the provision so indicated, and (iii) if the Date
of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

5. Obligations of the Company upon Termination.

(a) Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause, death or Disability or the Executive shall terminate the
Executive’s employment for Good Reason:

(i) The Company shall pay to the Executive in a lump sum promptly following the
Date of Termination, the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid (the “Accrued Obligations”);

(ii) The Company shall continue to pay the Executive’s then current Annual Base
Salary, in accordance with the Company’s customary payroll practices (but no
less frequently than monthly), for a period (the “Severance Period”) equal to
the greater of [a] twelve months from the Date of Termination or [b] the
remainder of the Initial Period;

(iii) The Company shall pay to the Executive in a lump sum promptly following
the Termination Date, the Bonus Payout Amount;

(iv) The Company shall pay to the Executive in a lump sum promptly following the
Termination Date any compensation previously deferred by the Executive (together
with any accrued interest or earnings thereon) and any accrued vacation pay, in
each case to the extent not theretofore paid; and

(v) During the Severance Period, the Company shall pay for the Executive’s
continued medical and dental insurance coverage under COBRA for the Executive
and her dependents subject to the Executive’s execution of an appropriate COBRA
election form for herself and her dependents with 60 days following the Date of
Termination (the “Health Insurance Continuation”); provided, however, [a] if the
Company determines that it cannot continue such payments without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), or incurring penalties or experiencing adverse tax
consequences, the Company shall pay directly to Executive on the first day of
each month following such determination a taxable monthly payment in an amount
equal to the monthly COBRA premium that Executive would be required to pay to
continue her and her covered dependents’ group medical and dental insurance
coverage in effect on the Date of Termination (which amount shall be based on
the premium for the first month of COBRA coverage), plus 25% thereof, and [b] to
the extent the Severance Period is longer than 18 months, starting in the 19th
month after the Date of Termination, the Company shall pay directly to

 

6



--------------------------------------------------------------------------------

Executive on the first day of each month a taxable monthly payment in an amount
equal to the monthly COBRA premium that Executive would be required to pay to
continue her and her covered dependents’ group medical and dental insurance
coverage in effect on the Date of Termination (which amount shall be based on
the premium for the first month of COBRA coverage); and

(vi) The Company shall, at its sole expense and as requested, provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in the Executive’s sole discretion.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations. Accrued Obligations
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations. Accrued Obligations shall be paid to the Executive in a
lump sum in cash within 30 days of the Date of Termination.

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period or if the Executive
voluntarily terminates employment during the Employment Period without Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than for payment of the Accrued Obligations. Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.

(e) Compliance with Code Section 409A. To the extent any amount payable under
this Agreement is considered “nonqualified deferred compensation” under Code
Section 409A, the Company shall not accelerate or defer the time or schedule of
any payment to be made hereunder and such payments may only be made if the
Executive has previously “separated from service” with the Company as defined
under Code Section 409A. To the extent the Executive is a “specified employee”
as defined under Treasury Regulation Section 1.409A-1(i)(1), any payment of
nonqualified deferred compensation following the Executive’s separation from
service by reason other than death that is not otherwise exempt from Code
Section 409A shall be paid on the first payroll period of the Company that is at
least 6-months after the Executive’s separation from service. It is expressly
contemplated by the parties that this Agreement will conform to, and be
interpreted to comply with, Code Section 409A.

6. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any Employee Benefit Plan
provided by the Company or any of its Affiliates and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company and/or its
Affiliates. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any Employee Benefit Plan of or any

 

7



--------------------------------------------------------------------------------

contract or agreement with the Company or any of its Affiliates at or subsequent
to the Date of Termination shall be payable in accordance with such Employee
Benefit Plan or contract or agreement of the Company and/or its Affiliates
except as explicitly modified by this Agreement.

7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.

8. Code Section 280G. Anything in this Agreement to the contrary
notwithstanding, if any of the payments or benefits received or to be received
by the Executive (including, without limitation, any payment of benefits
received in connection with a change in control or Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) constitute “parachute payments” within
the meaning of Code Section 280G (collectively, the “280G Payments”) and would,
but for this Section 8, be subject to the excise tax imposed under Code
Section 4999 (the “Excise Tax”), then such 280G Payments shall be reduced in a
manner determined by the Company (by the minimum possible amounts) that is
consistent with the requirements of Code Section 409A until no amount payable to
the Executive will be subject to the Excise Tax. All calculations and
determinations under this Section 8 shall be made by the Company and such
determinations shall be conclusive and binding on the Company and Executive for
all purposes.

9. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its Affiliates, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its Affiliates and which shall
not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, for a period of three years following the Executive’s termination of
employment, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.

10. Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, including to
FHC Delaware upon consummation of the Reincorporation Merger. This Agreement
shall inure to the benefit of the Company and permitted successors and assigns.

 

8



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive, to the Executive’s address appearing on the records of the
Company.

If to the Company:

The Female Health Company

515 North State Street

Suite 2225

Chicago, IL 60654

Attn: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 4(c) of this Agreement, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, prior
to the Effective Date, the Executive’s employment may be terminated by either
the Executive or the Company at any time prior to the Effective Date, in which
case the Executive shall have no further rights under this Agreement or the
Change of Control Agreement. From and after the Effective Date this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof, including, without limitation, the Change of Control
Agreement.

 

9



--------------------------------------------------------------------------------

[Signature page follows.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

 

COMPANY: THE FEMALE HEALTH COMPANY BY  

/s/ O.B. Parrish

Name:   O.B. Parrish Title:   Chief Executive Officer EXECUTIVE:

/s/ Michele Greco

Michele Greco

[Signature Page to Employment Agreement]